Citation Nr: 0335482	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
14, 2001 for the assignment of a 60 percent rating for intra-
abdominal adhesions with partial bowel removal and irritable 
bowel syndrome. 
 
2.  Entitlement to an effective date earlier than December 
14, 2001 for the assignment of a total disability rating 
based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from June 1981 until 
December 1987.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
decision of the Regional Office (RO) in Roanoke, Virginia 
that granted a 60 percent disability evaluation for intra-
abdominal adhesions with partial bowel removal, and a total 
rating based on employability due to service-connected 
disability, each effective from December 14, 2001.  The 
appellant expressed dissatisfaction with the effective date 
of each award in a notice of disagreement received in May 
2002, and perfected a timely appeal to the Board.  


REMAND

The appellant asserts that he is entitled to an effective 
date earlier than December 14, 2001, for the 60 percent 
rating for his service-connected gastrointestinal disorder 
because he was determined to be unable to work by a VA 
examiner when evaluated in May 1999.  He contends that he 
should be awarded a 60 percent rating from at least the day 
of the VA examination, May 24, 1999, which would have also 
entitled him to a total disability rating based on 
unemployability from that date.  

The Board finds that further development is indicated in this 
case.  Specifically, it appears that the veteran has received 
all of his treatment from the Richmond, Virginia, VA Medical 
Center during the appeal period and relevant time frame.  In 
this regard, the record reflects that the RO requested and 
received VA records dated between May 1998 and February 2000, 
and from January 2001.  However, VA clinic notes dated 
between February and December 2000 remain unaccounted for.  
When VA is aware of the possible existence of certain records 
and their relevance prior to the issuance of a final 
decision, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Therefore, the RO should request all 
records of the veteran's treatment at the Richmond, Virginia, 
VA Medical Center dated between February and December 2000 
and associate them with the claims folder.  The appellant 
should also be contacted and asked if he has sought treatment 
for service-connected disability from any other VA or non-VA 
providers.  These records, if any, should also be obtained 
and considered by the RO prior to appellate review.

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002) is for application in this 
case.  It is observed the appellant was apprised of his 
rights in this regard in a letter dated in May 2002, as well 
as in the September 2002 supplemental statement of the case.  
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent.

2.  The veteran's  outpatient treatment 
records from the Richmond, Virginia, VA 
medical facility, dated between 
February and December 2000, should be 
requested and associated with the 
claims folder. 

3.  The appellant should be contacted 
and asked to identify any other VA and 
non-VA health care providers who have 
treated him for gastrointestinal 
disability since May 1998.  
Authorization to retrieve such records 
should be secured and complete clinical 
records should be requested, if not 
already of record.  

4.  Following completion of the 
requested development, the RO should re-
adjudicate the issues of entitlement to 
an effective date earlier than December 
14, 2001, for the assignment of a 60 
percent rating for intra-abdominal 
adhesions with partial bowel removal and 
irritable bowel syndrome, and 
entitlement to an effective date earlier 
than December 14, 2001, for the 
assignment of a total disability rating 
based on unemployability due to service-
connected disability, based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  If 
the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



